UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 VADDA ENERGY CORPORATION (Exact name of registrant as specified in its charter) Florida 27-0471741 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1660 S. Stemmons Freeway, Suite 440 Lewisville, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(214) 222-6500 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ TABLE OF CONTENTS Item 1. Business 1 Item 1A. Risk Factors 5 Item 2. Financial Information 5 Item 3. Properties 11 Item 4. Security Ownership of Certain Beneficial Owners and Management 15 Item 5. Directors and Executive Officers 16 Item 6. Executive Compensation 18 Item 7. Certain Relationships and Related Transactions, and Director Independence 19 Item 8. Legal Proceedings 20 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 21 Item 10. Recent Sales of Unregistered Securities 21 Item 11. Description of Registrant’s Securities to be Registered 22 Item 12. Indemnification of Directors and Officers 23 Item 13. Financial Statements and Supplementary Data 24 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 24 Item 15. Financial Statements and Exhibits 24 i ITEM 1.BUSINESS Forward-Looking Statements This registration statement on Form 10 includes forward-looking statements in numerous places, including Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-looking statements include, but are not limited to, any statements regarding future revenues, costs and expenses, earnings, earnings per share, margins, cash flows, dividends and capital expenditures. Important factors which may affect the actual results include, but are not limited to, political developments, market and economic conditions, changes in raw material, transportation and energy costs, industry competition, the ability to execute and realize the expected benefits from strategic initiatives, including revenue and reserve growth plans, mergers and acquisitions and their integration, changes in financial markets and changing legislation and regulations, including changes in tax law or tax regulations. Forward-looking statements are not guarantees of future performance and actual results may differ significantly from the results discussed in the forward-looking statements. We assume no obligation to revise or update any forward-looking statements for any reason, except as required by law. Unless the context requires otherwise, references in this registration statement on Form 10 to “we,” “us,” “our,” or the “Company,” shall mean Vadda Energy Corporation (“Vadda”), Mieka Corporation (“Mieka”), its wholly-owned subsidiary, and Mieka LLC, a variable interest entity (“VIE”) under common ownership control with Vadda and Mieka.Mieka is a Delaware corporation and Mieka LLC is a Delaware limited liability company. General We are an independent developer and producer of natural gas and oil, with operations in Pennsylvania and Kentucky. Vadda was originally incorporated in Florida in May 1997 as Worldwide Dental Distribution Corp. Since our incorporation, our name has changed a number of times as a result of both acquisitions and changes in our business focus.In July 2003, Moarmoff Trust, an entity for which Anita Blankenship, who is the Chairwoman of our Board of Directors and our Executive Vice President, serves as sole trustee, acquired control of the Company and our name was changed to Vadda Energy Corporation. On December 1, 2009, pursuant to an Agreement and Plan of Merger dated November 6, 2009 (the “Merger Agreement”) with Mieka, Mieka Acquisition Corp., a Texas corporation, and 18 natural gas and crude oil joint ventures organized under the laws of the State of Texas (collectively the “Mieka Joint Ventures”), merged with and into Vadda. In connection with the merger of the Mieka Joint Ventures, the Company issued an aggregate of 15,988,935 shares of Vadda common stock to the owners of the Mieka Joint Ventures, of which 967,708 shares were issued to Mieka, the managing venturer of the Mieka Joint Ventures.As a result of the merger of the Mieka Joint Ventures, the Company obtained working interests in producing natural gas and crude oil properties in Pennsylvania and Kentucky. On December 30, 2009, under the terms of the Merger Agreement, Mieka was merged into and became a wholly owned subsidiary of Vadda. As a result of the Mieka merger, Vadda increased its ownership in Mieka from 19% to 100%. The Merger Agreement was approved by the holders of a majority of the outstanding voting stock of Mieka and Vadda on December 30, 2009. Under the Merger Agreement, Vadda issued 69,000,000 shares of Vadda common stock to the Moarmoff Trust as consideration for its 81% equity interest in Mieka. Before and after the merger, both Vadda and Mieka were under common control by virtue of the fact Moarmoff Trust was the majority stockholder of both entities. Accordingly, the merger has been accounted for as combinations of entities under common control using the acquisition method of accounting, with no adjustment to the historical basis of the assets and liabilities of Mieka, and the operations were consolidated as though the merger occurred as of January 1, 2009. 1 Growth Strategy The Company’s long-term growth strategy is primarily focused on building cash flows from natural gas reserves on lease acreage in the Marcellus Shale formation in southwestern Pennsylvania. We also intend to continue developing oil reserves in Kentucky. We hope to accomplish our objectives in the following manner: · Generating turnkey drilling profits from wells funded and drilled by joint ventures managed by the Company. · Earning carried working interests in wells drilled by joint ventures sponsored by the Company. In all wells drilled by such joint ventures, our carried interest bears no drilling and completion costs. We bear only the cost of the leasehold rights and our share of operating expenses after the wells are drilled, completed and commence production. · The Company also purchases an interest in each joint venture equal to 1% of the working interest owned by the joint venture. Such interest is not carried and pays its proportionate share of Venture costs and expenses. · Direct participation as a working interest owner in wells through a combination of strategies including retention of carried working interests, overriding royalty interests, and reversionary interests (which we expect will provide us ownership in wells after outside investors have recovered their drilling and completion costs from net revenues from the wells). · Overhead fees and income earned as the managing venturer of joint ventures. · Raising additional capital through debt or equity offerings. Marketing of Natural Gas and Crude Oil Natural gas and crude oil production from wells owned by us is generally sold directly to natural gas marketing companies and crude oil purchasers. Sales are generally made on the spot market. These prices often are tied to West Texas Intermediate (WTI) crude and natural gas prices as posted in national publications. In the future we may hedge a portion of our natural gas production. The operators of the producing wells in which the Company owns working interest are responsible for the marketing of the Company’s share of production. Approximately 100% and 98% of the Company’s revenue was received from two operators for the years ended December 31, 2010 and December 31, 2009, respectively. Income Derived from Managed Joint Ventures The Company generates income from its management of joint ventures involved in the exploration and production of oil and natural gas. Generally, Mieka will enter into turnkey drilling and/or turnkey completion agreements with joint ventures it manages to assume the responsibilities for such ventures’ costs and expenses in connection with the drilling and/or completion of oil and natural gas wells in which such ventures hold interest. In the event that the costs and expenses associated with drilling and completion of such wells are more than the amounts paid by the ventures under the turnkey agreements, losses are recoginized immediately. The joint ventures also pay monthly management, administrative and overhead fees with respect to wells that are successfully completed. Competition We are in direct competition with numerous natural gas and oil producers, drilling and income programs and partnerships that are active in Pennsylvania and Kentucky. Many competitors are large, well-known oil and gas and/or energy companies, although no single entity dominates the industry. Many of our competitors possess greater financial and technological resources, enabling them to identify and acquire more economically desirable properties and drilling prospects than us. Additionally, there is competition from other fuel choices to supply the energy needs of consumers and industry. Nevertheless, management believes that there exists a viable and sustainable market for smaller producers to market natural gas and crude oil production. 2 Government Regulation Company operations will be affected from time to time in varying degrees by domestic and foreign political developments, federal laws and the laws of the states in which the oil and gas properties are to be located. State Regulation The states in which Vadda conducts activities regulate the drilling, operation and production of oil and natural gas wells, such as the method of developing new fields, spacing of wells, the prevention and clean-up of pollution, and maximum daily production allowables based on market demand and conservation considerations. Environmental Regulation Company operations will also be subject to environmental protection regulations established by federal, state, and local agencies that in turn may necessitate significant capital outlays that would materially affect the operations of the Company’s interests in its oil and gas properties.These regulations, enacted to protect against waste, conserve natural resources and prevent pollution, could necessitate spending funds on environmental protection measures, rather than on production operations. Future Regulation From time to time, legislative proposals are considered in U.S. Congress and in the legislatures of various states, which, if enacted, might significantly and adversely affect the petroleum and natural gas industries.Such proposals involve, among other things, the imposition of price controls on all categories of natural gas production, the imposition of land use controls, such as prohibiting drilling activities on certain federal and state lands in roadless wilderness areas, as well as other measures.At the present time, it is impossible to predict what proposals, if any, will actually be enacted by U.S. Congress or the various state legislatures and what effect, if any, such proposals will have on the operations of wells in which interests are owned. On December 19, 2007, President Bush signed into law the Energy Independence and Security Act (“EISA”), a law targeted at reducing national demand for oil and increasing the supply of alternative fuel sources. While we do not anticipate that EISA will directly impact the venture’s operations or cost of doing business, its impact on the oil and gas industry in general is uncertain.No prediction can be made as to what additional federal or state legislation may be proposed, if any, affecting the competitive status of an oil and gas producer, restricting the prices at which a producer may sell its oil and/or gas, or the market demand for oil and/or gas, nor can it be predicted which proposals, including those presently under consideration, if any, might be enacted, nor when any such proposals, if enacted, might become effective. The Kyoto Protocol to the United Nations Framework Convention on Climate Change (the “Protocol”) became effective in February 2005.Under the Protocol, participating nations are required to implement programs to reduce emissions of certain gases, generally referred to as greenhouse gases, that are suspected of contributing to global warming.The United States is not currently a participant in the Protocol.However, the U.S. Congress is considering proposed legislation directed at reducing greenhouse gas emissions. In addition, there has been support in various regions of the country for legislation that requires reductions in greenhouse gas emissions, and some states have adopted legislation addressing greenhouse gas emissions from various sources, primarily power plants.The oil and gas industry is a direct source of certain greenhouse gas emissions, namely carbon dioxide and methane, and future restrictions on such emissions could impact the operations on Company wells.At this time, it is not possible to accurately estimate how potential future laws or regulations addressing greenhouse gas emissions would impact the Company’s business. 3 The preceding discussion of regulation of the oil and natural gas industry is not intended to constitute a complete discussion of the various statutes, rules, regulations or governmental orders to which well operations may be subject. Costs and Effects of Compliance with Governmental Regulations and Environmental Laws Various federal, state and local laws regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, will directly impact our planned future oil and gas exploration, development and production operations. Costs to comply with such environmental regulations must be borne directly by the Company. These regulations include, among others: · Regulations by the Environmental Protection Agency and various state agencies regarding approved methods of disposal for certain hazardous and non-hazardous wastes; · the Comprehensive Environmental Response, Compensation, and Liability Act, Federal Resource Conservation and Recovery Act and analogous state laws that regulate the removal or remediation of previously disposed wastes (including wastes disposed of or released by prior owners or operators), property contamination (including groundwater contamination), and remedial plugging operations to prevent future contamination; · The Clean Air Act and comparable state and local requirements, which may result in the gradual imposition of certain pollution control requirements with respect to air emissions from our operations; · The Oil Pollution Act of 1990, which contains numerous requirements relating to the prevention of and response to oil spills into waters of the United States; and · State regulations and statutes governing the handling, treatment, storage and disposal of naturally occurring radioactive material. We have not incurred any costs associated with the above regulations to date; however, there can be no assurance that the costs required to comply with the regulations above will not be substantial. Furthermore, if we are deemed not to be in compliance with applicable environmental laws, we could be forced to expend substantial amounts to be in compliance, which would have a materially adverse effect on our available cash and liquidity, and/or could force us to curtail or abandon our current business operations. Employees As of December 31, 2010, we had sixteen full time employees. With the successful implementation of our business plan, management believes we may require additional employees in the future. 4 Reports to Stockholders Upon the effectiveness of this Form 10, we will be subject to the information reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and we will file reports with the SEC, including annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K. The public may read and copy any materials the Company files with the SEC in the SEC's Public Reference Section, Room 1580, treet N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Section by calling the SEC at 1-800-SEC-0330. Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at http://www.sec.gov. ITEM 1A. RISK FACTORS The Company is a “smaller reporting company” as defined by Rule 12b-2 under the Exchange Act, and as such, is not required to provide the information required under this Item. ITEM 2. FINANCIAL INFORMATION Management’s Discussion and Analysis of Financial Condition and Results of Operations This section of our registration statement on Form 10 includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: “believe”, “expect”, “estimate”, “anticipate”, “intend”, “project” and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this registration statement on Form 10.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Business Overview Vadda is a publicly-held independent energy company engaged primarily in the exploration for, and development of, natural gas and crude oil reserves. In December 2009, Vadda and Mieka completed a merger transaction whereby Vadda increased its ownership in Mieka from 19% to 100%.The merger was accounted for using the acquisition method of accounting, a method similar to a pooling of interests that is used in transactions between entities under common control. The financial statement information presented in this registration statement reflects the consolidated accounts of Vadda, Mieka and Mieka LLC as of March 31, 2011, December 31, 2010 and December 31, 2009 and for the three months ended March 31, 2011 and 2010 and years ended December 31, 2010 and 2009. All significant intercompany transactions and account balances have been eliminated. Vadda had no significant business activity until late 2008 and commenced a private placement of its common stock in April 2009. Mieka has been in business since its formation in 2001 and Mieka LLC began its business activities in 2007. A more detailed description of the Company’s business activities can be found in “Liquidity and Capital Resources” below. 5 Results of Operations Production Volumes and Sales Pricing The following table sets forth the annual production volumes, average sales prices and lifting costs per equivalent unit related to the Company’s natural gas and crude oil producing activities for the years ended December 31, 2010, 2009 and 2008: Years Ended December 31, Production: Natural gas-Mcf(1) Crude oil-bbl(2) 86 51 Prices: Natural gas(1) $ $ $ Crude oil(2) Lifting cost per equivalent unit(3) $ $ $ All natural gas production is located in Pennsylvania. All crude oil production is located in Kentucky. Lifting cost represents lease operating expenses divided by the net volumes of production, and is measured in equivalent units based on an energy content factor of 6 to 1 (i.e., one barrel of oil equals 6 Mcf of natural gas).Lease operating expenses include normal operating costs such as pumper fees, operator overhead, salt water disposal, repairs and maintenance, chemicals, equipment rentals, production taxes and ad valorem taxes. Comparison of the Year Ended December 31, 2010 to the Year Ended December 31, 2009: Revenues.The Company’s revenues for the year ended December 31, 2010 increased $754,128 from the year ended December31, 2009, due to a $571,874 increase in turnkey drilling revenues and a $369,434 increase in natural gas and oil sales during 2010, offset by a $187,180 decrease in administrative fee income during 2010.In 2010, turnkey drilling revenues, which totaled $1,116,374, were primarily the result of the formation of 2009 Mieka PA Westmoreland/Marcellus Shale Project I, which drilled one natural gas well in 2010. For the year ended December 31, 2009, turnkey drilling revenue totaled $544,500 from 5 oil wells drilled in Kentucky.Oil and gas sales revenues increased to $536,809 for 2010 due to the acquisition of producing natural gas and crude oil properties acquired from certain oil and natural gas joint ventures in December 2009, as well as the development of a new oil and gas project in the Marcellus Shale.Oil and gas sales revenues for the year ended December 31, 2009, prior to the drilling of the Westmoreland/Marcellus Shale Project I, totaled $167,375.Administrative fee income, which the Company received in amounts totaling $187,180 during 2009 from its management of the Mieka Joint Ventures, did not exist during 2010, due to the Company’s acquisition of the Mieka Joint Ventures in December 2009. Costs and Expenses.The Company’s costs and expenses increased $2,069,996 from the year ended December 31, 2009 to the year ended December 31, 2010, due to increases in all categories of costs and expenses, and particularly large increases in turnkey drilling costs.Turnkey drilling costs totaled $1,537,082 for the year ended December 31, 2010, compared to $125,940 for the same period in 2009.This $1,411,142 increase was due primarily to the costs associated with the Company’s undertaking of the 2009 Mieka PA Westmoreland/Marcellus Project I during 2010. The Company’s lease operating expenses also increased $141,707, from $36,403 during the year ended December 31, 2009 to $178,110 for the year ended December 31, 2010, due to the Company’s acquisition of the Mieka Joint Ventures in December 2009.In addition, there was approximately a 25% increase in the Company’s general and administrative expenses from 2009 to 2010, due primarily to a) increased salaries and wages for new personnel, b) accounting/audit fees incurred during the 1st quarter of 2011 and c) travel costs to Pennsylvania as our operational activities in the Marcellus Shale accelerated.Lastly, depletion, depreciation and amortization expense increased to $134,037 during 2010 compared with $32,290 for 2009, due primarily to depletion expense on properties acquired from the Mieka Joint Ventures in December 2009, and accretion expense increased from $0 in 2009 to $7,786 during 2010. 6 Income Tax Benefit.For the year ended December 31, 2010, income tax benefit increased to $549,571 compared to $269,896 for 2009 due to an increase in the net loss before income taxes to $2,238,167 in 2010 from $929,334 in 2009. Net Loss.For the year ended December 31, 2010, the Company’s net loss increased from $659,438 in 2009 to $1,688,596 in 2010 primarily as a result of significant increases in turnkey drilling costs, general and administrative expenses and lease operating expenses, partially offset by increases in turnkey drilling revenues and oil and natural gas sales.Of this consolidated net loss $808,115 is attributable to Mieka LLC, a variable interest entity. Comparison of the Three Months Ended March 31, 2011 to the Three Months Ended March 31, 2010: Revenues.Revenues decreased $84,804, from $206,428 during the three months ended March 31, 2010 to $121,624 for the three months ended March 31, 2011.This decrease was primarily attributable to a drop in the price received for natural gas from an average of $7.44 per Mcf in 2010 to $4.51 per Mcf in 2011.Natural gas and oil sales represented 100% of the Company’s revenues during both periods. Costs and Expenses.The Company’s costs and expenses increased $116,294, from $417,809 for the three months ended March 31, 2010 to $534,103 for the three months ended March 31, 2011.The increase in costs and expenses stemmed primarily from changes in general and administrative expenses, which increased $115,599 to $459,676 for the three months ended March 31, 2011 compared to $344,077 during the first quarter of 2010 due primarily to increases in audit and accountingrelated to the preparation of this Form 10.In addition, there were changes in depletion, depreciation and amortization costs, which increased $2,545 during the first quarter of 2011 as compared to the first quarter of 2010, and lease operating expenses, which decreased $1,852 during the comparable periods. Income Tax Benefit. For the three months ended March 31, 2011, income tax benefit increased to $170,883 compared to $65,922 for the same period in 2010 due to a proportional increase in the net loss for 2011. Net Loss.For the quarter ended March 31, 2011, the Company’s net loss increased $96,121from $145,459 in 2010 to $241,580 in 2011, primarily as a result of significant decrease in revenues due to lower oil and gas prices, and increases in the Company’s costs and expenses, primarily in turnkey drilling costs and general and administrative expenses.Notwithstanding the $96,121 increase in net loss, an increase in net income of $152,105 is attributable to Mieka LLC, a variable interest entity that shares common ownership with the Company. Liquidity and Capital Resources Cash and cash equivalents totaled $1,089,314 as of March 31, 2011, $1,836,957 as of December 31, 2010 and $758,457 as of December 31, 2009. The Company had net cash flows from financing activities of $260,604 and $758,869 for the years ended December 31, 2010 and 2009, respectively, which were attributable to a private placement offering of common stock that was completed in February 2010. We incurred $217,227 in costs related to such offering. 7 During the fourth quarter of 2009, the Company completed the acquisition of 18 oil and gas joint ventures through issuance of Vadda common stock. Net working capital of $126,972 was included in the net assets acquired. Prior to the acquisition the Company accounted for its investments in the joint venture using the equity method of accounting. Mieka has historically obtained capital to finance its oil and gas exploration activities from the sale of joint venture interests to outside participants. Since 2001, Miekahas raised approximately $34.9 million from outside investors in 29 joint ventures that drilled a total of 214 oil and gas wells. Capital raised by each of the joint ventures was paid to Mieka under a turnkey drilling arrangement that includes the total costs of drilling and completion costs of the joint venture wells. From each joint venture formed, the Company earns a profit equal to the excess of the turnkey price charged to the joint venture over its actual costs to acquire leases, drill, test and complete the venture wells. In addition to the profit earned from the turnkey drilling arrangement, the Company also retains a carried working interest ranging from 6% to 10% in each joint venture well drilled. Such turnkey drilling profits and oil and gas net revenues have been the Company’s primary internal sources of liquidity. The Company also earned overhead reimbursement fees from each joint venture for administration and management of the joint ventures. Included in the Company’s Pennsylvania holdings at December 31, 2010, is a lease comprising approximately 480 acres in Westmoreland County that is located within the Marcellus Shale formation. We are surrounded by lease holdings of Atlas Energy, Range Resources and several other major energy companies that are active in the Marcellus Shale formation. While the Company’s past drilling efforts focused primarily on the Appalachian Basin as a whole, we intend to devote substantially all of our business to drilling in the Pennsylvania Marcellus Shale. The Marcellus Shale formation is approximately 600 miles long and covers about 54,000 square miles, ranging from southern West Virginia into western Virginia, through eastern Ohio and most of Pennsylvania into New York. In June 2010, the Company formed its first drilling joint venture that consisted of wells targeting the Marcellus Shale formation. The 2009 Mieka PA Westmoreland/Marcellus Shale Project I (“Marcellus I JV”) received $2,200,000 in capital contributions from outside investors. The Company owns a 6% carried working interest (4.25% net revenue interest) which is carried to the tanks in two wells, one of which was completed in December 2010, and one of which has been drilled and is scheduled to be completed during the third quarter of 2011. The Company purchased $82,500 of the Marcellus I JV in January 2010 on the same terms and conditions as outside investors. The 2010 Mieka PA WestM/Marcellus Project II (“Marcellus II JV”) was formed in January 2011. As of June 22, 2011, Marcellus II JV had received $3,177,400 in capital contributions from outside investors.The Company owns a 6% carried working interest (4.25% net revenue interest), carried to the tanks, in two wells, one of which will be a horizontal well. The first well has been drilled and is scheduled to be completed during the third quarter of 2011. Between May 2009 and February 2010, the Company sold 2,311,301 shares of its common stock in a private placement for aggregate cash proceeds of $1,236,500. The future growth of the Company is dependent on a) the continuing success in earning turnkey drilling profits and revenue from carried interests in wells drilled by new joint ventures, b) the ability to directly participate in wells drilled in the Marcellus Shale and c) the ability to raise additional capital through debt or equity offerings. There can be no assurance that we will be able to raise additional capital or generate sufficient turnkey drilling profits or revenues from carried well interests to fund such growth. If we are unable to achieve a sufficient level of cash inflows and/or cannot secure equity financing on satisfactory terms, we may be unable to expand our operations.Additional equity financings are likely to be dilutive to holders of our common stock and debt financings, if available, may involve significant payment obligations and covenants that restrict how we operate our business. 8 As of December 31, 2010, we had a working capital deficit of $1,491,473, which consisted of $2,746,000 of current assets offset by $4,237,472 of current liabilities. Included in current assets is $1,836,957 in cash, $813,365 in deferred income tax, and $95,678 in accounts receivable. Current liabilities included $3,923,974 of deferred revenue, $294,319 in accounts payable and accrued liabilities and $19,179 of income taxes payable. The Company had a working capital deficit of $1,856,293 as of March 31, 2011. Current assets as of that date included $1,089,314 of cash, $813,365 in deferred income tax and $152,535 in accounts receivable. Current liabilities as of March 31, 2011 were comprised primarily of deferred revenue of $3,339,738, and accounts payable and accrued liabilities in the amount of $571,769. Critical Accounting Policies and Estimates The following discussion and analysis of financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses.Certain accounting policies involve judgments and uncertainties to such an extent that there is reasonable likelihood that materially different amounts could have been reported under different conditions, or if different assumptions had been used.We evaluate such estimates and assumptions on a regular basis.We base our estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates and assumptions used in preparation of our consolidated financial statements.Below, we have provided expanded discussion of the more significant accounting policies, estimates and judgments.We believe these accounting policies reflect the more significant estimates and assumptions used in preparation of our consolidated financial statements.Please read the notes to our audited consolidated financial statements included in this registration statement for a discussion of additional accounting policies and estimates made by management. Oil and Gas Producing Activities Our oil and gas producing activities was accounted for using the successful efforts method of accounting.Costs to acquire leasehold rights in oil and gas properties, to drill and equip exploratory wells that find proved reserves, and to drill and equip development wells are capitalized.Costs to drill exploratory wells that do not find proved reserves, delay rentals and geological and geophysical costs are expensed. We earn carried working interests in wells drilled by joint ventures that we manage. Upon the successful completion of a well, such joint ventures are assigned leasehold rights on acreage that comprises the legal spacing for such well. The joint ventures pay 100% of the drilling and completion costs. The Company also intends to have ownership in wells drilled in the Marcellus Shale on leases in which the joint ventures do not participate. Depletion and Depreciation Estimates of natural gas and oil reserves utilized in the calculation of depletion are prepared using certain assumptions. Reserve estimates are based upon existing economic and operating conditions with no provision for price and cost escalations except by contractual arrangements.Natural gas and oil reserve estimates are inherently imprecise and are subject to change as more current information becomes available.Capitalized costs are depleted and amortized using the units of production method, based upon reserve estimates. 9 Impairments The carrying value of oil and gas properties is assessed for possible impairment on at least an annual basis, or as circumstances warrant, based on geological analysis or changes in proved reserve estimates.When impairment occurs, an adjustment is recorded as a reduction of the asset carrying value. Asset Retirement Obligations A provision has been recorded for the estimated liability for the plugging and abandonment of natural gas and oil wells at the end of their productive lives. The liability and the associated increase in the related asset are recorded in the period in which the asset retirement obligation, or ARO, is incurred. The liability is accreted to its present value each period and the capitalized cost is depreciated over the useful life of the related asset. The estimated liability is calculated using the estimated remaining lives of the wells based on reserve estimates and federal and state regulatory requirements. The liability is discounted using an assumed credit-adjusted risk-free rate. At the time of abandonment, we recognize a gain or loss on abandonment to the extent that actual costs do not equal the estimated costs. Goodwill At March 31, 2011, December 31, 2010 and December 31, 2009, the Company had $2,740,171 of goodwill related to the acquisition of certain oil and gas joint ventures on December 1, 2009, as more fully described in Note 2 to the Company’s financial statements. Goodwill represents the excess of the purchase price over the fair value of the net assets acquired.The Company follows FASB ASC Topic 350 Goodwill and Intangible Asset Impairment Testing. Our analysis consists of two steps. Step 1 tests the company for impairment by comparing the fair value of equity to the book value of equity. If the fair value is less than the book value, then Step 2 analysis must be performed. If the fair value of goodwill is less than its carrying amount, impairment is recorded based on the difference. The Company annually assesses the carrying value of goodwill for impairment.No impairment loss was recorded for the years ended December 31, 2010 and 2009. Recently Issued Accounting Standards The SEC adopted revisions to its required oil and gas reporting disclosures. The revisions are intended to provide investors with a more meaningful and comprehensive understanding of oil and gas reserves. The amendments are designed to modernize and update the oil and gas disclosure requirements to align them with current practices and changes in technology. The revised disclosure requirements must be incorporated in this Form 10 and in annual reports on Form 10-K for fiscal years ending on or after December31, 2009. The following amendments have the greatest likelihood of affecting our reserve disclosures: Pricing mechanism for oil and gas reserves estimation—The SEC's prior rules required proved reserve estimates to be calculated using prices as of the end of the period and held constant over the life of the reserves. The revised rules require reserve estimates to be calculated using a 12-month average price. Price changes can still be incorporated to the extent defined by contractual arrangements. The use of a 12-month average price rather than a single-day price is expected to reduce the impact on reserve estimates. 10 The revised rules also amend the definition of proved oil and gas reserves to include reserves located beyond development spacing areas that are immediately adjacent to developed spacing areas if economic recoverability can be established with reasonable certainty. These revisions are designed to permit the use of alternative technologies to establish proved reserves in lieu of requiring companies to use specific tests. In addition, they establish a uniform standard of reasonable certainty that applies to all proved reserves, regardless of location or distance from producing wells. Because the revised rules generally expand the definition of proved reserves, proved reserve estimates could increase in the future based upon adoption of the revised rules. Unproved reserves—The SEC’s prior rules prohibited disclosure of reserve estimates other than proved in documents filed with the SEC. The revised rules permit disclosure of probable and possible reserves and provide definitions of probable reserves and possible reserves. Disclosure of probable and possible reserves is optional. We are not including any disclosures pertaining to probable or possible reserves. In January 2010, the FASB issued an Accounting Standards Update (ASU) 2010-03, Extractive Industries-Oil and Gas (Topic 932): Oil and Gas Reserve Estimation and Disclosure. This ASU amends the FASB accounting standards to align the reserve calculation and disclosure requirements with the requirements in the new SEC Rule, Modernization of Oil and Gas Reporting Requirements. The ASU is effective for reporting periods ending on or after December 31, 2009. ITEM 3.PROPERTIES Principal Office We maintain our principal offices at 1660 Stemmons Freeway, Suite 440, Lewisville, Texas 75067. Our telephone number at that office is 214-222-6500. Our current office space consists of approximately 5,229 square feet and our lease is on a month-to-month basis. The monthly rental totals $8,715.We believe this property is generally in good condition and suitable to carry on our business.We also believe that, if required, suitable alternative or additional space will be available to us on commercially reasonable terms. Oil and Gas Producing Activities In January 2009, the SEC adopted new rules related to modernizing reserve calculation and disclosure requirements for oil and gas companies, which became effective prospectively for annual reporting periods ending on or after December 31, 2009. In addition to expanding the definition and disclosure requirements for crude oil and natural gas reserves, the new rule changes the requirements for determining quantities of crude oil and natural gas reserves. The new rule requires disclosure of crude oil and natural gas proved reserves by significant geographic area, using the un-weighted arithmetic average of the first-day-of-the-month commodity prices over the preceding 12-month period, rather than end-of-period pricing, and allows the use of reliable technologies to estimate proved crude oil and natural gas reserves, if those technologies have been demonstrated to result in reliable conclusions about reserves volumes. Reserve and related information for 2010 is presented consistent with the requirements of the new rule. Presented below are the estimates of the Company’s proved oil and natural gas reserves as of December 31, 2010 based upon a report prepared by Valuescope, Inc. (“Valuescope”).All of the Company’s proved reserves are located in the United Sates. 11 Disclosure of Reserves Summary of Oil and Gas Reserves as of Fiscal-Year End Based on Average Fiscal-Year Prices Oil (mmbl) Natural Gas (mmcf) Total (mmcfe)* Remaining Net Reserves PROVED Developed North American-United States TOTAL PROVED Income Data ($ Dollars) Total Future Net Revenue $ $ $ Less: Operating Expense Less: Sev. Taxes Future Net Income $ $ $ Discounted PV @ 10% $ $ $ *Total mmcf equivalent – oil (bbl) converted to gas (mcf) at 1 bbl to 6 mcf rate. As specified by the SEC regulations, when calculating economic producibility, the base product price must be the 12-month average price, calculated as the un-weighted arithmetic average of the first-day-of-the-month price for each month within the prior 12-month period. The benchmark base prices used for this evaluation were $79.43 per barrel of oil for West Texas Intermediate oil at Cushing, Oklahoma, and $4.38 per Million British thermal units (MMBtu) for natural gas at Henry Hub, Louisiana. The oil and gas prices were adjusted on each well based on deductions such as quality, energy content, and basis differential, as appropriate.Prices for oil and natural gas were held constant throughout the remaining life of the properties. Reserve engineering is inherently a subjective process of estimating underground accumulations of oil and natural gas that cannot be measured exactly. The accuracy of any reserve estimate is a function of the quality of available data and engineering and geological interpretation and judgment. Accordingly, reserve estimates may vary from the quantities of oil and natural gas that are ultimately recovered. Future prices received for production may vary, perhaps significantly, from the prices assumed for the purposes of estimating the standardized measure of discounted future net cash flows. The standardized measure of discounted future net cash flows should not be construed as the market value of the reserves at the dates shown. The 10% discount factor required to be used under the provisions of applicable accounting standards may not be the most appropriate discount factor based on interest rates in effect from time to time and risks associated with the Company or the oil and natural gas industry. The standardized measure of discounted future net cash flows is materially affected by assumptions about the timing of future production, which may prove to be inaccurate. Proved oil and gas reserves are the estimated quantities of natural gas, crude oil, condensate and natural gas liquids that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Reserve estimates are considered proved if economic productivity is supported by either actual production or conclusive formation tests. Estimated proved developed oil and gas reserves can be expected to be recovered through existing wells with existing equipment and operating methods. 12 The process of estimating quantities of natural gas and crude oil reserves is complex, requiring significant judgments in evaluating available geological, geophysical, engineering and economic data. The Company has limited management and staff and is dependent upon outside consulting petroleum engineers who we annually engage to prepare estimates of our proved reserves associated with the majority of our producing properties. For the years ended December 31, 2010 and 2009, reserve estimates were prepared by Valuescope, an independent financial evaluation firm with experience in oil and gas reserve valuation and analysis. Valuescope provided their report to the Company’s senior management team (Daro and Anita Blankenship, Nicola Blankenship, and William J. Amdall) which is responsible for oversight of our reserve information. As of December 31, 2010, the Company had total estimated proved reserves of 1,576,910 Mcf of natural gas and 8,260 barrels of crude oil. Combined, these total estimated proved reserves are equivalent to 1,626,470 Mcf of natural gas. Qualifications of Technical Persons and Internal Controls Over the Reserves Estimation Processs We represent to Valuescope that we have provided all relevant operating data and documents, and in turn, we review the reserve reports provided by Valuescope to ensure completeness and accuracy.Management cautions that estimates of proved reserves may be imprecise and subject to revision based on production history, changes in royalty interests, price changes and other factors. The preparation of the Company’s natural gas and oil reserve estimates were completed in accordance with ASC “Extractive Activities Oil and Gas (Topic 932) – Oil and Gas Reserve Estimation and Disclosure”, which includes the verification of input data delivered to its third party reserve specialist, as well as a multi-functional management review. Nicola Blankenship, the Company’s Vice President of Operations, is responsible for providing the historical information to Valuescope for our properties such as ownership interest; natural gas and crude oil production, well test data, commodity prices and lease operating expense. Greg Sheig, Vice President of Valuescope, is the person responsible for the preparation of proved reserve estimates. Mr. Scheig meets the requirements with regards to qualifications, independence, objectivity and confidentiality set forth in the standard pertaining to the estimating and auditing of oil and gas reserve information promulgated by the Society of Petroleum Engineers. The reserve estimates reported herein were prepared by Valuscope.The process performed by Valuescope to prepare reserve amounts included its estimation of reserve quantities, future producing rates, future net revenue and the present value of such future net revenue, is based in part on data provided by the Company.The estimates of reserves were determined by accepted industry methods. Methods utilized by Valuescope in preparing the estimates include extrapolation of historical production trends and analogy to similar producing properties.Valuescope believes the assumptions, data, methods and procedures utilized in preparing the estimates were appropriate for the purpose served by their report, and that it utilized all methods and procedures it considered necessary to prepare this report. The Company’s internal control over the preparation of reserve estimates is a process designed to provide reasonable assurance regarding the reliability of the Company’s reserve estimates in accordance with SEC regulations.The preparation of reserve estimates are created by Valuescope, and overseen by the Company’s management team, including Daro Blankenship, Anita Blankenship and William Amdall. Proved Undeveloped Reserves At the end of 2010, the Company’s oil and gas reserves did not include any proved undeveloped properties. 13 Oil and Gas Production, Production Prices and Production Costs. The following table summarizes the annual sales volumes, average sales prices and lifting costs per equivalent unit for the years ended December 31, 2010, 2009 and 2008. Equivalent barrels of oil were obtained by converting gas to oil on the basis of their relative energy content — six thousand cubic feet of gas equals one barrel of oil. During 2010, 2009, and 2008 the average selling price for natural gas was $5.06, $4.44 and $9.11 per Mcf, respectively, and the average selling price for oil was $75.69, $58.47, and $99.65 per barrel, respectively. Years Ended December 31, Production: Natural gas-Mcf(1) Crude oil-bbl(2) 86 51 Prices: Natural gas(1) $ $ $ Crude oil(2) Lifting cost per equivalent unit(3) $ $ $ All natural gas production is located in Pennsylvania. All crude oil production is located in Kentucky. Lifting cost represents lease operating expenses divided by the net volumes of production, and is measured in equivalent units based on an energy content factor of 6 to 1 (i.e., one barrel of oil equals 6 Mcf of natural gas).Lease operating expenses include normal operating costs such as pumper fees, operator overhead, salt water disposal, repairs and maintenance, chemicals, equipment rentals, production taxes and ad valorem taxes. Drilling and Other Exploratory and Development Activities. The Company is the managing venturer of natural gas and crude oil drilling joint ventures and earns carried working interests in wells drilled on behalf of such joint ventures. In 2010 the Company drilled 1 natural gas well, which was productive. During 2009 the Company drilled 14 oil wells of which 1 was productive, 1 was capable of production awaiting completion, and 12 were dry holes.During 2008, the Company drilled 9 oil wells, of which 2 were productive and 7 were dry holes. Present Activities. As of June 15, 2011, the Company owned interests infour wells (1.01 net wells) thathave been drilled and are awaiting completionin the Marcellus Shale formation in Pennsylvania. Delivery Commitments. The Company is not currently committed to providing a fixed and determinable quantity of oil or gas under any existing contract. 14 Oil and Gas Properties, Wells, Operations and Acreage Our natural gas and crude oil properties consist essentially of working interests owned by us in various natural gas and oil wells on leases located in Kentucky and Pennsylvania. Below is a brief synopsis of each of our core areas of operation: Pennsylvania (Natural Gas) As of December 31, 2010, the Company owns working interests ranging from 50% to 100% in 65 gross (32.5 net) producing or capable of producing natural gas wells and net revenue interests ranging from 40.00% to 81.25% (approximately 26 net wells), located in Centre, Clearfield, and Westmoreland Counties of Pennsylvania. Kentucky (Crude Oil) As of December 31, 2010, the Company owns working interests in 14 producing or capable of producing oil wells ranging from 87.14 % to 100.00 % (12.2 to 14.0 net wells) and net revenue interests ranging from 25.00 % to 87.50 % (3.5 to 12.3 net wells), located in Warren County, Kentucky. Ranges of gross and net wells are based on net working interest and revenue interest held in such wells. Developed and Undeveloped Acreage The Company has 4,686 gross acres (2,343 net acres) of proved developed leasehold acreage located in Pennsylvania and 600 gross acres (594 net acres) located in Kentucky as of December 31, 2010. Undeveloped acreage held by the Company as of December 31, 2010 consisted of 480 gross and net acres located in Pennsylvania. ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our common stock as of June 15, 2011, by: · each of our named executive officers; · each of our directors; · each person who is known by us to beneficially own more than 5% of our common stock; and · all of our named executive officers and directors as a group. The table gives effect to the shares of common stock that could be issued to the named stockholder or group upon the exercise of outstanding options, warrants, convertible securities and other rights held by the stockholder or group within 60 days of June 15, 2011.Unless otherwise noted in the footnotes to the table and subject to community property laws where applicable, the following persons have sole voting and investment control with respect to the shares beneficially owned by them.The address of each person known to us to beneficially own more than 5% of any class of our voting stock is set forth in the table.The address of each named executive officer and director is c/o Vadda Energy Corporation, 1660 S. Stemmons Freeway, Suite 440, Lewisville, Texas 75067. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class(1) Moarmoff Trust 1660 Stemmons Freeway Lewisville, Texas 75067 73.63% Daro Blankenship 6.01% Anita G. Blankenship 79.64% Verne Rainey 1.39% All directors and executive officers as a group (4 people) 81.05% 15 (1) Based upon 104,235,236 shares of common stock outstanding as of June 15, 2011. (2) Includes 2,650,000 shares of common stock held of record by his wife, Anita Blankenship, and 967,708 shares held of record by Two Ships LLC, a company owned by Daro and Anita Blankenship. (3) Includes (i) 2,650,000 shares of common stock held of record by her husband, Daro Blankenship, (ii) 76,750,000 shares of common stock held of record by Moarmoff Trust, of which she is the sole trustee, and (iii) 967,708 shares held of record by Two Ships LLC, a company owned by Daro and Anita Blankenship. ITEM 5.DIRECTORS AND EXECUTIVE OFFICERS Directors and Executive Officers The Company’s directors and executive officers are as follows: Election of Officers Our Board of Directors currently has two members, Anita Blankenship and Verne Rainey.All directors hold office until their successors are duly elected by a plurality vote at the annual meeting of the stockholders, and shall hold office until the earlier of: his or her successor is elected and qualified; his or her resignation; his or her removal by the stockholders (by majority vote of the shares issued and outstanding and entitled to vote); or his or her death.Any vacancy occurring in the Board of Directors may be filled by the vote of a majority of the directors then in office, though less than a quorum, or at a special meeting of stockholders called for that purpose.A director elected to fill a vacancy is elected for the unexpired term of his or her predecessor in office or until the earlier of: his or her successor is elected and qualified; his or her resignation; his or her removal from office by the stockholders; or his or her death. Executive officers are elected by the Board of Directors at our annual meeting and hold office until the next annual meeting of the Board of Directors, or until their respective successors are duly elected and qualified. Set forth below is a biographical description of each executive officer and director. Daro Blankenship.Mr. Blankenship was named our President and Chief Executive Officer in April 2009.He is also the Founder and Managing Director of Mieka, where he has worked since 2001.From 1995 to May2001, he was the President and controlling stockholder of Realtec Real Estate Corporation in Dallas, Texas.Mr. Blankenship was formerly the Vice President of Operations for SonWest Resources, Inc., an independent oil company in Dallas, Texas concentrating on the operation of producing properties. Mr. Blankenship is a director of The Mieka Foundation, a 501(c)(3) charitable organization that provides financial support to abused children, the elderly, families in need and animal protection causes.Mr. Blankenship attended Vincennes University in Indiana and is married to Anita Blankenship, our Chairwoman of the Board of Directors and Executive Vice President. 16 Anita G. Blankenship.Ms. Blankenship serves as our Chairwoman as well as Executive Vice President and Assistant Secretary. From July 2003 until April 2009, she acted as our President and Chief Executive Officer.She is also the President of Mieka and the Chief Executive Officer and principal owner of Realtec Mortgage Corporation, a now inactive business.Until 1997, Ms. Blankenship was the president of SonWest Resources, Inc., an independent oil company in Dallas.Ms. Blankenship is the founder and a director of the Mieka Foundation, a 501(c)(3) charitable organization that provides financial support to abused children, the elderly, families in need and animal protection causes.Ms. Blankenship attended Wright State University and is married to Daro Blankenship, the President and Chief Executive Officer.Ms. Blankenship has investment control over the shares held by Moarmoff Trust, the majority stockholder. William J. Amdall.Mr. Amdall has served as our Chief Financial Officer since April 2009.He began his career with Peat, Marwick, Mitchell & Co. (now KPMG) in June 1977, where he became licensed as a certified public accountant.From 1980 to 1991, he served as the Chief Financial Officer of three publicly traded oil and gas companies where he gained experience in financial reporting and SEC regulations, mergers and acquisitions, public and private financings, and stockholder/investor relations.From 1992 to 2004, Mr. Amdall’s principal occupation was financial consulting as a sole proprietor, primarily doing contract CFO work.In 2005, he co-founded North American Royalty Corp, an oil and gas royalty company, and served as its Vice President and Chief Financial Officer until 2009. While employed at North American Royalty Corp. Mr. Amdall was responsible for the monthly accounting duties and the preparation and filing of a registration statement with the SEC.Mr. Amdall received a BBA in Accounting from The University of North Texas in 1977. Verne Rainey.Mr. Rainey has served as a director since July 2003 and has also served as a director of both Mieka and Mieka Foundation, a 501(c)(3), charitable organization, since their inception.Mr. Rainey has been retired for the past five years. Mr. Rainey served as a professional pilot for American Airlines from 1965 to 1997 and was also a United States Air Force Captain. He holds a B.S. in Mechanical Engineering with a minor in Mathematics from Grove City College in Grove City, Pennsylvania. Robert Myers.Mr. Myers has served as our Vice President of Project Development since April 2009.He has been the Vice President of Project Development of Mieka since 2005, where he is responsible for strategic planning of projects.Mr. Myers has been in the oil and gas industry since 1972.He was the Executive Vice President of the Federal Energy Corporation from 1974 to 1981. In 1981 he founded Janus International, Inc., an independent oil company and Janus Securities Corporation.As Chief Executive Officer of Janus International, Mr. Myers was responsible for day-to-day operations, including drilling and completion operations in Kansas and Texas.He was President and Chief Executive Officer of Myers Operations, an independent oil company from 1984 to 1999, where he oversaw all drilling and leasing operations.In addition, Mr. Myers was a member of a coalition of independent oil and gas operators that convened with the Chairman of the United States Senate’s Ways and Means Committee to discuss national energy policies. Mr. Myers graduated from University of Wyoming with a B.S. in Mathematics in 1969. Chuck Sharpe.Mr. Sharpe has been our Vice President of Accounting since May of 2011. Mr. Sharpe received a BS in Business and Public Administration from the University of Texas at Dallas in 1980. He was employed by American Petrofina, Inc. in Dallas, Texas, as internal auditor from 1966 to 1980 and by Delta Drilling in Tyler, Texas, as internal auditor from 1980 to 1985. From 1985 through April 2011, Mr. Sharpe was self-employed as a contract accountant for clients engaged in a variety of businesses. 17 Nicola D. Blankenship. Mr. Blankenship has served as our Vice President of Operations/Public Relations since April 2009. He has been with Mieka since 2003 and has served as its Vice President of Public Relations since June 2004.Mr. Blankenship was Vice President of Operations for Realtec Mortgage from 2000 to 2002, where he initiated and performed corporate oversight of operations and management of mortgage offices throughout the United States. Mr. Blankenship is a director of The Mieka Foundation, a 501(c)(3) charitable organization that provides financial support to abused children, the elderly, families in need and animal protection causes.He graduated from Texas Bible Institute and attended Brookhaven College.Mr. Blankenship is the son of Anita and Daro Blankenship. Stephen Romo. Mr. Romo has served as our Vice President of Marketing since May 2009. He has been Venture Representative of Mieka since 2004, where he is responsible for facilitating funding of drilling projects. He was the Vice President of Marketing and Broker for Caldwell Banker Romo Realtors from 1992 until 2003. Mr. Romo attended Richland Junior College for two years before attending the University of North Texas. Involvement in Certain Legal Proceedings In April 2011, the Securities Commissioner of Colorado entered a cease and desist order directing Mieka, Daro Blankenship and Stephen Romo to refrain from committing or causing any violations of Sections 301, 401 or 501 of the Colorado Securities Act, or otherwise engaging in conduct in violation of the Colorado Securities Act. Mieka and Messrs. Blankenship and Romo have filed a notice of appeal of this order. In May 2005, the Indiana Securities Commissioner entered an order directing Mieka, Daro Blankenship and two other individuals to cease and desist from violations of the Indiana Securities Act. The Indiana order was entered without notice to Mieka or Mr. Blankenship and without providing Mieka or Mr. Blankenship an opportunity to respond or present its position on any issue.Except as described in this paragraph, during the past ten years, none of the Company's other officers or directors were involved in any legal proceedings that are material to an evaluation of the ability or integrity of such directors and officers. ITEM 6.EXECUTIVE COMPENSATION Executive Compensation The summary compensation table below shows certain compensation information for services rendered in all capacities to us by the principal executive officer and by the Company’s two most highly compensated executive officers at the end of the Company’s last fiscal year. Summary Compensation Table Name and Principal Position Fiscal Year Salary ($) Bonus ($) Total ($) Daro Blankenship President and Chief Executive Officer Anita G. Blankenship Chairwoman, Vice President and Assistant Secretary Robert Myers Vice President – Product Development 0 18 Narrative Disclosure to Summary Compensation Table Pursuant to an unwritten compensation arrangement, the Company paid salaries to each of Daro Blankenship and Anita Blankenship, of $104,000 and $130,000, respectively, during the year ended December 31, 2010. In addition, the Company paid bonuses to Mr. and Mrs. Blankenship, of $80,022 and $35,003, respectively, for the year ended December 31, 2010. Robert Myers was paid cash compensation of $165,453 and a $12,387 cash bonus during the year ended December 31, 2010 under the terms of an unwritten compensation arrangement. Compensation of Directors The Company has two directors, Anita Blankenship and Verne Rainey. During the fiscal year ended December 31, 2010, neither Mrs. Blankenship nor Mr. Rainey received any cash or equity compensation for their services as directors of the Company. ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Related Party Transactions On November 30 and December 1, 2009, the Company completed the mergers of 18 natural gas and crude oil joint ventures that were managed by Mieka with and into the Company. Prior to completion of the mergers, the 18 joint ventures incurred administrative overhead fees to Mieka. As of December 31, 2008, the joint ventures were obligated to pay Mieka $790,790. As a result of the mergers of the joint ventures and the acquisition of Mieka, the aforementioned obligation was cancelled. Mieka received an aggregate of 967,708 shares of Vadda common stock in connection with the joint venture mergers. In November 2009, Mieka issued 1,000 shares of its newly authorized Series A preferred stock to Two Ships, LLC (“Two Ships”), an entity owned by Daro and Anita Blankenship for services previously rendered. In December 2009, Mieka distributed its 967,708 shares of Vadda common stock valued at $16,891 to Two Ships as a dividend on the Series A preferred stock. Upon the completion of the merger between Mieka and Vadda on December 30, 2009, the Series A preferred stock was mandatorily redeemed for $1,000. During the years ended December 31, 2010, 2009 and 2008, Daro and Anita Blankenship, who together have voting control of the Company’s common stock, received aggregate compensation from the Company of $349,025, $434,508 and $651,225, respectively. Pursuant to an arrangement between the Company and Mieka LLC, an entity wholly-owned by the principal stockholders of the Company, Mieka LLC provides drilling and completion services on wells owned by the Company. Prices charged to the Company by Mieka LLC under turnkey drilling arrangements do not reflect prevailing rates that would be charged by outside third parties in arms-length transactions. During the years ended December 31, 2010, 2009 and 2008, the Company incurred drilling costs associated with turnkey drilling contracts with Mieka LLC of $812,500, $200,000 and $1,033,002, respectively. As of December 31, 2010, 2009 and 2008 the Company was obligated to pay $207,564, $49,126 and $0 to Mieka LLC. 19 In June 2009, the FASB amended its guidance on accounting for variable interest entities. The new accounting guidance resulted in a change in the Company's accounting policy effective January 1, 2010. Among other things, the new guidance requires more qualitative than quantitative analyses to determine the primary beneficiaries of variable interest entities, requires continuous assessments of whether reporting entities are the primary beneficiaries of variable interest entities, and amends certain guidance for determining whether entities are variable interest entities. Under the new guidance, variable interest entities must be consolidated if reporting entities have both the power to direct the activities of the variable interest entities that most significantly impact the economic performance of the variable interest entities and the obligation to absorb losses or the right to receive benefits from the variable interest entities that could potentially be significant to the variable interest entities. This new accounting guidance was effective for the Company on January 1, 2010, and was applied prospectively. Management performs an analysis of the Company's variable interests to determine if those type interests are held in other entities. The analysis primarily is based on a qualitative review, but also includes quantitative considerations in evaluating the variable interests. Qualitative analyses are performed based on an evaluation of the design by the entity, its organizational structure, to include decision-making ability, and financial arrangements. When used to supplement qualitative analyses, quantitative analyses are based on forecasted cash flows of the entity. GAAP requires reporting entities to consolidate variable interest entities when they have variable interests that provide a controlling financial interest in variable interest entities. Entities that consolidate variable interest entities are referred to as primary beneficiaries. Mieka, LLC (VIE), an entity under common control of the Company, was evaluated as a variable interest entity of the Company. The VIE’s only source of revenue was noted as being from the drilling of oil and gas wells contracted with the Company through certain turnkey contracts executed by the Company. The relationship was evaluated to determine if the arrangement gave the Company a variable interest in a variable interest entity, and to determine whether the Company was the primary beneficiary that would result in consolidating the VIE. The Company is considered to be the primary beneficiary as a result of the obligation to absorb losses that could be significant to the VIE. Additionally, since future revenue for the VIE is reliant upon the Company entering into future turnkey contracts or drilling programs, the Company directs activities that most significantly impact economic performance of the VIE. The Company was determined to be the primary beneficiary of the VIE for 2010 and 2009 and the VIE has been included in the consolidated financial statements as of and for the years ended December 31, 2010 and 2009. Director Independence The Company’s securities are not currently listed on a national securities exchange or interdealer quotation system which would require that the Board of Directors include a majority of directors that are “independent.” The Company believes Verne Rainey is the only member of its Board of Directors that would qualify as an “independent” director as such term is defined in the Nasdaq Global Market listing standards. ITEM 8.LEGAL PROCEEDINGS There are no material pending legal proceedings to which we are a party or to which any of our properties are subject. There are no material proceedings known to us to be contemplated by any governmental authority. 20 ITEM 9.MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Though our common stock was previously quoted on the Pink OTC Markets under the symbol “VDDA.PK,” there is currently no established public trading market for our common stock and there can be no assurance that one will develop in the future. As of June 15, 2011, there were no outstanding options or warrants to purchase, or securities convertible into, shares of our common stock. In addition, as of June 15, 2011, 21,197,528 shares of our common stock could potentially be sold pursuant to Rule 144 under the Securities Act. The Company currently has no agreements to register any of its shares of common stock under the Securities Act of 1933 for sale by our stockholders and we have no current plans or proposals to publicly offer any shares of common stock. Stockholders As of June 15, 2010, there were 1,108 holders of record of our common stock. Some of the shares of our common stock are held in either nominee name or street name brokerage accounts. The actual number of beneficial owners of such shares is not included in the foregoing number of holders of record. Dividends We have not declared or paid any cash dividends on our capital stock and do not anticipate paying any cash dividends on our capital stock in the foreseeable future. Payment of dividends on the common stock is within the discretion of our Board of Directors. The Board currently intends to retain future earnings, if any, to finance our business operations and fund the development and growth of our business. The declaration of dividends in the future will depend upon our earnings, capital requirements, financial condition, and other factors deemed relevant by the Board of Directors. Securities Authorized for Issuance Under Equity Compensation Plans The Company does not have any compensation plans under which equity securities are authorized for issuance. ITEM 10.RECENT SALES OF UNREGISTERED SECURITIES In September 2009, the Company issued 500,000 shares of common stock to Verne Rainey, a director of the Company, in exchange for 500,000 shares of Mieka common stock owned by Mr. Rainey. In December 2009, Mr. Rainey was issued 200,000 shares of the Company’s common stock upon exercise of a stock option award at a price of $.001 per share, for consideration of $200. On December 1, 2009, pursuant to an Agreement and Plan of Merger dated November 6, 2009 (the “Merger Agreement”), the Company issued an aggregate of 15,988,935 shares of our common stock, par value $0.001, to 293 joint venturers who held interests in 18 oil and gas joint ventures collectively valued at approximately $4,797,000, as consideration for such interests in connection with merger of such joint ventures with and into the Company. On December 30, 2009, under the terms of the Merger Agreement, in consideration for an 81% equity interest in Meika Corporation valued at approximately $23,460,000, the Company issued 69,000,000 shares of common stock to Moarmoff Trust, an entity for which Anita Blankenship, our Executive Vice President and Chairperson of our Board of Directors, serves as the sole trustee. 21 Between May 2009 and February 2010, the Company issued an aggregate of 989,200 shares of common stock in a private placement to a total of 67 investors at an offering price of $1.25 per share for aggregate cash consideration of $1,236,500. The Company issued shares during this period as follows: · During the second quarter of 2009, the Company issued 329,200 shares of common stock to 25 investors for total cash consideration of $411,500; · During the third quarter of 2009, the Company issued 232,000 shares of common stock to 21 investors for total cash consideration of $290,000; · During the fourth quarter of 2009, the Company issued 208,000 shares of common stock to 11 investors for total cash consideration of $260,000; and · During the first quarter of 2010, the Company issued 220,000 shares of common stock to 10 investors for total cash consideration of $275,000. On December 31, 2010, the Company issued an aggregate of 1,028,065 shares of common stock to 57 existing stockholders pursuant to anti-dilution rights previously granted to such stockholders. During the first quarter of 2010, the Company issued an aggregate of 294,036 shares of common stock to 10 existing stockholders pursuant to anti-dilution rights previously granted to such stockholders. The common stock was privately offered and sold in each of the transactions described above in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act. The Company reasonably believed that each of the purchasers of such securities had access to information concerning its operations and financial condition, was acquiring the securities for its own account and not with a view to the distribution thereof and was an "accredited investor" as such term is defined in Rule 501(a) of Regulation D promulgated under the Securities Act. Furthermore, no “general solicitation of investors” was made by the Company with respect to sale of any of the securities. At the time of their issuance, the securities described above were deemed to be restricted securities for purposes of the Securities Act and the documentation representing the securities bear legends and/or non-transfer provisions to that effect. ITEM 11.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED The Company’s authorized capital stock consists of 160,000,000 shares, of which 150,000,000 are common stock with a par value of $0.001 per share, and of which 10,000,000 are preferred stock with a par value of $0.001 per share. As of the date of this filing, there are 104,235,236 shares of common stock issued and outstanding, and no preferred stock is issued and outstanding. Common Stock The holders of common stock are entitled to one vote per share on all matters voted on by the stockholders, including the election of directors.Except as otherwise required by law, the holders of common stock exclusively possess all voting power. Acts of the stockholders require the approval of holders of a simple majority of the issued and outstanding voting shares of common stock.The holders of common stock are entitled to such dividends as may be declared from time to time by the Board of Directors from funds available for distribution to such holders.No holder of common stock has any preemptive right to subscribe to any kind or class of our securities or any cumulative voting rights. 22 Preferred Stock The Company is authorized to issue 10,000,000 shares of preferred stock.The Board of Directors of the Company has the authority to designate one or more series of preferred stock with such voting powers, rights, preferences and privileges as the Board of Directors shall determine. No series of preferred stock is currently issued or outstanding. ITEM 12.INDEMNIFICATION OF DIRECTORS AND OFFICERS Section607.0850 of the Florida Statutes generally permits the Company to indemnify its directors, officers, employees or other agents who are subject to any third-party actions because of their service to the Company if such persons acted in good faith and in a manner they reasonably believed to be in, or not opposed to, the best interests of the Company. If the proceeding is a criminal one, such person must also have had no reasonable cause to believe his conduct was unlawful. In addition, the Company may indemnify its directors, officers, employees or other agents who are subject to derivative actions against expenses and amounts paid in settlement which do not exceed, in the judgment of the Board of Directors, the estimated expense of litigating the proceeding to conclusion, including any appeal thereof, actually and reasonably incurred in connection with the defense or settlement of such proceeding, if such person acted in good faith and in a manner such person reasonably believed to be in, or not opposed to, the best interests of the Company. To the extent that a director, officer, employee or other agent is successful on the merits or otherwise in defense of a third-party or derivative action, such person will be indemnified against expenses actually and reasonably incurred in connection therewith. This section of the Florida Statutes also permits the Company to further indemnify such persons by other means unless a judgment or other final adjudication establishes that such person’s actions or omissions which were material to the cause of action constitute (1) a crime (unless such person had reasonable cause to believe his conduct was lawful or had no reasonable cause to believe it unlawful), (2) a transaction from which he derived an improper personal benefit, (3) an action in violation of Florida Statutes Section607.0834 (relating to unlawful distributions to stockholders), or (4) willful misconduct or a conscious disregard for the best interests of the Company in a proceeding by or in the right of the Company to procure a judgment in its favor or in a proceeding by or in the right of a stockholder. Furthermore, Florida Statutes Section607.0831 provides, in general, that no director shall be personally liable for monetary damages to a corporation or any other person for any statement, vote, decision, or failure to act, regarding corporate management or policy, unless (a) the director breached or failed to perform his duties as a director, and (b) the director’s breach of, or failure to perform, those duties constitutes (i) a violation of criminal law, unless the director had reasonable cause to believe his conduct was lawful or had no reasonable cause to believe his conduct was unlawful, (ii) a transaction from which the director derived an improper personal benefit, either directly or indirectly, (iii) a circumstance under which the liability provisions of Florida Statutes Section607.0834 are applicable, (iv) in a proceeding by or in the right of the corporation to procure a judgment in its favor or by or in the right of a stockholder, conscious disregard for the best interest of the corporation, or willful misconduct, or (v) in a proceeding by or in the right of someone other than the corporation or a stockholder, recklessness or an act or omission which was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. The term “recklessness,” as used above, means the action, or omission to act, in conscious disregard of a risk (a) known, or so obvious that it should have been known, to the director, and (b) known to the director, or so obvious that it should have been known, to be so great as to make it highly probable that harm would follow from such action or omission. 23 The Company’s bylaws provide generally that the Company shall, to the fullest extent permitted by law, indemnify all of its directors and officers, directors, officers, as well as any employees or agents of the Company or other persons serving at the request of the Company in any capacity with any entity or enterprise other than the Company to whom the Company has agreed to grant indemnification (each, an “Indemnified Person”) to the extent that any such person is made a party or threatened to be made a party or called as a witness or is otherwise involved in any action, suit, or proceeding in connection with his status as an Indemnified Person. Such indemnification covers all expenses incurred by any Indemnified Person (including attorneys’ fees) and all liabilities and losses (including judgments, fines and amounts to be paid in settlement) incurred thereby in connection with any such action, suit or proceeding. The Corporation has the power, in its bylaws or by resolution of its stockholders or directors, to indemnify its officers and directors against personal liability and to procure, at its own expense, policies of insurance to protect its officers and directors. As of the date of this registration statement, the Company has no officers and directors liability insurance in effect. ITEM 13.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA All financial statements required by this Item are listed in Item15 of this Form10, are presented beginning on PageF-1, and are incorporated herein by this reference. ITEM 14.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 15.FINANCIAL STATEMENTS AND EXHIBITS (a) The following financial statements are filed as part of this Registration Statement: Vadda Energy Corporation 1. Consolidated Balance Sheets of the Registrant and Subsidiaries as of December 31, 2010 and 2009. 2. Consolidated Statements of Operations of the Registrant and Subsidiaries for the years ended December 31, 2010 and 2009. 3. Consolidated Statements of Stockholders’ Equity of the Registrant and Subsidiaries for the years ended December31, 2010 and 2009. 4. Consolidated Statements of Cash Flows of the Registrant and Subsidiaries for the years ended December 31, 2010 and 2009. 5. Notes to Consolidated Financial Statements of the Registrant and Subsidiaries. 6. Consolidated Balance Sheets of the Registrant and Subsidiaries as of March 31, 2011 (unaudited) and December 31, 2010. 7. Consolidated Statements of Operations of the Registrant and Subsidiaries for the three months ended March 31, 2011 and 2010. 8. Consolidated Statements of Cash Flows of the Registrant and Subsidiaries for the three months ended March 31, 2011 and 2010. 9. Notes to Consolidated Financial Statements of the Registrant and Subsidiaries for the three months ended March 31, 2011 and 2010. 24 Mieka Joint Ventures 1. Combined Balance Sheets as of September 30, 2009 (unaudited) and December 31, 2008 and 2007. 2. Combined Statements of Operations for the nine months ended September 30, 2009 (unaudited) and years ended December 31, 2008 and 2007. 3. Combined Statements of Partners’ Capital for the nine months ended September 30, 2009 (unaudited) and years ended December31, 2008 and 2007. 4. Combined Statements of Cash Flows for the nine months ended September 30, 2009 (unaudited) and years ended December 31, 2008 and 2007. 5. Notes to Combined Financial Statements. (b) See “Index to Exhibits” on page 27 for exhibits filed with this Registration Statement. 25 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. VADDA ENERGY CORPORATION July 1, 2011 By: /s/Daro Blankenship Daro Blankenship President and Chief Executive Officer 26 Index to Exhibits The following exhibits are filed with this Registration Statement on Form10 or are incorporated by reference as described below. Exhibit Description Agreement and Plan of Merger dated November 6, 2009 Articles of Amendment and Restatement to the Articles of Incorporation of Vadda Energy Corporation dated October 15, 2009 By-Laws of Worldwide Dental Distribution Corp. Specimen Common Stock Certificate Partial Assignment of Oil and Gas Leases dated February 24, 2009 between Mid-East Oil Company and Mieka Corporation Joint Venture Agreement 2009 Mieka PA Westmoreland/Marcellus Shale Project I, effective October 5, 2009 Joint Venture Agreement 2010 Mieka PA West M/Marcellus Project II, effective July 16, 2010 Participation and Operating Agreement dated December 15, 2010 between Mieka, LLC and Mieka Corporation Participation and Operating Agreement dated December 28, 2009 between Mieka, LLC and Mieka Corporation First Amendment to Partial Assignment of Oil and Gas Leases dated February 24, 2009 between Mieka Corporation and Mid East Oil Company Consent of Valuescope, Inc. Reserves and Economics Report - Vadda Energy Corporation as of December 31, 2010 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Vadda Energy Corporation We have audited the accompanying consolidated balance sheets of Vadda Energy Corporation and Subsidiaries (the Company) as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Vadda Energy Corporation and Subsidiaries as of December 31, 2010 and 2009, and the consolidated results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ WEAVER AND TIDWELL, L.L.P WEAVER AND TIDWELL, L.L.P. Dallas, Texas July 1, 2011 F-1 Vadda Energy Corporation And Subsidiaries Consolidated Balance Sheets As of December 31, 2010 and 2009 December 31, December 31, Assets: Cash $ $ Accounts receivable - net Deferred federal income tax - current Total current assets Property and equipment: Oil and gas properties, using successful efforts method of accounting: Proved properties Other property and equipment Less: Accumulated depletion and depreciation ) ) Property and equipment, net Goodwill Prepaid acreage cost Other assets Total Assets $ $ Liabilities & Equity: Accounts payable and accrued liabilities $ $ Income tax payable Deferred revenue Total current liabilities Asset retirement obligation liability Deferred federal income taxes - long-term Total long-term liabilities Preferred stock, $.001 par value; 10,000,000 shares authorized; none issued or outstanding as of December 31, 2010 and 2009 - - Common stock, $.001 par value; 150,000,000 shares authorized; 104,235,236 and 103,721,200 issued and outstanding as of December 31, 2010 and 2009 Additional paid-in capital Accumulated deficit ) ) Total Vadda stockholders' equity Equity (deficit) attributable to noncontrolling interest ) Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements F-2 Vadda Energy Corporation And Subsidiaries Consolidated Statements of Operations For the Years Ended December 31, 2010 and 2009 December 31, December 31, Revenues: Turnkey drilling revenues $ $ Natural gas and oilsales Administrative fee income - Costs and Expenses: Turnkey drilling costs Lease operating expense General and administrative Accretion expense - Depletion and depreciation Operating loss ) ) Other income (expense) ) Loss before income taxes ) ) Income tax (benefit) expense ) ) Net loss ) ) Net (loss) income attributable to noncontrolling interests ) Net loss attributable to Vadda common stockholders $ ) $ ) Loss per share attributable to Vadda common stockholders: Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted See accompanying notes to consolidated financial statements F-3 Vadda Energy Corporation and Subsidiaries Consolidated Statements of Stockholders’ Equity For the Years Ended December 31, 2010 and 2009 Retained Total Equity (deficit) Common Stock Additional Earnings Vadda attributable to Shares Amount Paid-in Capital (Accumulated Deficit) Stockholders' Equity Non-controlling Interests Total Balance December 31, 2008 $ $ $ ) $ $ $ Issuance of shares to director ) - Merger with oil and gas joint ventures - - Sale of common stock for cash - - Offering costs - - ) - ) - ) Issuance of shares in Vadda Mieka merger ) - Share based compensation - - Net (loss) Income ) ) ) Balance at December 31, 2009 ) Sale of common stock for cash - - Offering costs ) - ) - ) Net loss ) Balance at December 31, 2010 $ $ $ ) $ $ ) $ See accompanying notes to consolidated financial statements F-4 Vadda Energy Corporation and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, 2010 and 2009 December 31, December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and amortization Accretion expense - Share based compensation - Deferred tax expense ) ) Changes in operating assets and liabilities: Account receivable Other current assets - Other assets ) Accounts payable and accrued liabilities ) Deferred revenues Net cash provided by (used in) operating activities ) Cash flows from investing activities: Additions to property and equipment ) - Cash acquired - acquistion of18 joint ventures - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Sale of common stock Offering costs of private placement ) ) Other - Net cash provided by financing activities Net change in cash Cash balance, beginning of year Cash balance, end of year $ $ Noncash financing and investing activities: Assets acquired for common stock in merger Oiland gas properties $
